Citation Nr: 1727730	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Veteran and his wife


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from December 1965 to February 1969.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied entitlement to service connection for hearing loss and tinnitus.  

The Veteran filed a timely Notice of Disagreement in August 2012 with respect to both claims.  A Statement of the Case (SOC) was issued in October 2012.  The Veteran perfected a timely substantive appeal in October 2012. 

In June 2013, the Veteran testified before the undersigned Veterans Law Judge during a travel Board hearing; a transcript of the proceeding is of record.

In January 2015, the Board remanded the issues for further development, including an addendum opinion from a VA examiner.  Thereafter, a Supplemental SOC was issued in April 2015, continuing the denial of entitlement to service connection for hearing loss and tinnitus.

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for hearing loss and tinnitus.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In January 2015, the Board remanded the Veteran's claims in order to obtain an addendum medical opinion addressing the 2006 Institute of Medicine article referenced by the Veteran's representative in the April 2013 Statement of Accredited Representative suggesting that acoustic trauma can result in permanent structural damage of the inner ear even if an individual has completely recovered from a temporary threshold shift from noise exposure.

In March 2015, an addendum opinion was prepared.  The examiner did not comply with the instructions to discuss the 2006 Institute of Medicine article, explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage or explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  The examiner merely noted that there were no significant auditory threshold shifts between the Veteran's entrance and exit examinations and then discussed in general terms the relationship between tinnitus and hearing loss.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data and the medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Here, the examiner provided a conclusion but did not address the study or explain the significance of the absence of threshold shifts as requested by the Board.  He also did not explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 270-71   (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance). There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); such is not the case here.

The March 2015 addendum opinion does not substantially comply with the Board's January 2015 remand directives regarding the issue of entitlement to service connection for hearing loss and tinnitus.  Therefore, another addendum opinion must be obtained to ensure compliance with the remand directives.

Also, since the last Remand, there has been an update on VA's policy for interpreting audiometric data.  The Veteran had in-service audiological evaluations in November 1965 and February 1969 at which time auditory thresholds were recorded.  It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to presume the ASA standard was used.  For service audiological evaluations conducted between January 1, 1967 and December 31, 1970, VA protocol is to consider the data under both ASA and ISO-ANSI standards, relying on the unit measurements most favorable to the Veteran's appeal.

In light of the above, and where necessary to facilitate data comparison for VA purposes, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

In this case, the Veteran's November 1965 enlistment examination showed audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
5 (15)
0 (5)
LEFT
20 (35)
10 (20)
10 (20)
5 (15)
10 (15)
  
On separation examination in February 1969, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)

In regard to the February 1969 audiological evaluation, it is most favorable to the Veteran to rely on the converted ISO-ANSI standards.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from an audiologist.  The claims file must be provided to and reviewed by the examiner.  (The audiologist should note that the service department audiometric must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) American National Standards Institute (ANSI).)  Following a review of the file, the reviewing examiner is requested to provide an opinion with respect to the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss and tinnitus are due to the Veteran's period of service?  In so opining, the examiner is asked to do the following:
 
(1) consider and discuss the 2006 Institute of Medicine article referenced by the Veteran's representative in the April 2013 Statement of Accredited Representative
which includes suggestions that acoustic trauma can result in permanent structural damage to the inner ear even if an individual has completely recovered from temporary threshold shifts from noise exposure,

(2)  explain the significance of the noted absence of significant threshold shifts in regard to the likelihood that military noise exposure caused permanent hearing damage, and 

(3)  explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss and tinnitus. 

In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to military noise during service.

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an
opinion cannot be provided without resorting to speculation, then the examiner must provide a detailed
medical explanation as to why this is so.

2.  Review the electronic claims file and examination reports to ensure complete compliance with the directives of this REMAND.  If there are deficiencies in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
      
      
      
      
      
      
      
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




